HARRIS, Judge.
Michael Woulard appeals from a decision of the Unemployment Appeals Commission reversing a decision of the appeals referee finding that he was entitled to unemployment benefits.
Woulard was employed originally by Orlando Transport, Ltd., as a bus driver. He became ineligible for that position when his driving record made him uninsurable. In order to maintain him as an employee, the employer offered Woulard a job as a “de-tailer” at the rate of $6.00 per hour. By the time Woulard decided to accept this offer, the position was filled. However, the employer agreed to offer Woulard the next available position.
Woulard was subsequently offered a job on the wash rack (not as a detailer) which paid only $4.75 per hour. Woulard, because the parties had been talking about a $6.00 per hour job, assumed the new position was at that rate. When he found that the position paid only $4.75 an hour, he quit.
The referee found not that the employer had offered Woulard $6.00 an hour for the wash rack position but merely that Wou-lard was justified in assuming that the position paid that amount. The Commission urges that Woulard’s erroneous assumption does not constitute legal cause for his terminating employment which would entitle him to unemployment compensation. We agree and affirm the Commission’s decision. However, we find that accepting the wash rack position based on the understandable confusion about the rate of pay should not prejudice Woulard in applying for unemployment benefits (if he is otherwise qualified) based on the termination of his position as bus driver.
AFFIRMED.
DAUKSCH and DIAMANTIS, JJ., concur.